An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal autho rity. Citation is disfavored, but may be permitted in
accordance with the provisions of Rule 30(e)(3) of the North Carolina Rules of
A   p   p    e   l   l   a    t   e       P   r    o   c   e   d   u    r   e   .



                             NO. COA13-1399
                     NORTH CAROLINA COURT OF APPEALS

                            Filed:    17 June 2014


STATE OF NORTH CAROLINA

      v.                                 Pasquotank County
                                         Nos. 10 CRS 001724-25, 051007
ANTONIO EDWARD WEST,
     Defendant.


      Appeal by defendant from judgments entered 19 March 2013 by

Judge Wayland J. Sermons in Pasquotank County Superior Court.

Heard in the Court of Appeals 5 May 2014.


      Roy Cooper, Attorney General, by Danielle Marquis Elder,
      Special Deputy Attorney General, for the State.

      John R. Mills, for defendant-appellant.


      MARTIN, Chief Judge.


      Defendant     Antonio    Edward     West    appeals    from    judgments

entered upon jury verdicts finding him guilty of first-degree

murder,    attempted    murder,    assault    with   a   deadly   weapon   with

intent to kill inflicting serious injury, and possession of a

stolen firearm.      We find no error in defendant’s trial.
                                  -2-
    On 12 June 2010, Dejuan1 Brown was shot and killed after

shots were fired into a crowd at a high school graduation party.

Earlier that day, defendant and his friends arrived at the party

uninvited and were asked to leave.          Defendant and his friends

left, but returned to the party later that evening.            Around

11:00 p.m., a dispute arose outside the party.         As the dispute

escalated,   a   large   crowd    of    people   gathered.    Shortly

thereafter, shots were fired.          Witnesses saw defendant firing

shots into the crowd.      Shamon Green testified that defendant

pointed his gun directly at him.         Green then took off running

and was shot in the wrist.       When Green looked back to where he

had been previously standing, he saw Brown laying on the ground.

Brown died from a single gunshot wound to his head.

    After fleeing from the scene, defendant flagged down Brian

Johnson and asked him for a ride to the hospital because his

friend had been shot and injured.         Johnson drove defendant and

his friend to the hospital and parked outside the emergency room

entrance.    Security surveillance cameras outside the hospital

recorded defendant helping his friend into the hospital.         Less

than two minutes later, defendant returned to the car.        Johnson

then drove around to the side of the hospital where he parked

1
  The record variably refers to the victim as “Daquan” and
“Dejuan.” For consistency with the transcript, we refer to the
victim as “Dejuan” Brown.
                                        -3-
and got out to urinate by the side of the car.                        There were no

surveillance cameras located where Johnson parked the car, but

he   noticed   defendant    step      out   of    the   car    and        dispose    of    a

balled-up shirt in a dumpster.                   Johnson later showed               police

where defendant had thrown away the shirt.

      Police   searched     a   vat    of   used    cooking         oil    outside       the

hospital kitchen and located two weapons, a .380 caliber Cobra

handgun and a .380 caliber Hi-Point handgun, wrapped inside a

shirt.    The guns and bullets found inside each were sent to the

State    Bureau   of   Investigation        (“S.B.I.”)        for    analysis.            In

addition, the .380 caliber bullet recovered from Brown’s head

during autopsy as well as several shell casings, including shell

casings from a .380 caliber weapon that were found near where

Brown was shot, were also submitted to the S.B.I.

      The State also presented evidence tracing the purchase of

the .380 caliber Cobra handgun to Emanuel Jinks.                            The parties

stipulated that the gun was stolen from Jinks in 2009 by a man

who was incarcerated at the time of the shooting.                          A pawn shop

manager and firearms dealer testified that defendant placed a

special order for a .380 caliber Cobra magazine on 7 June 2010

and the store’s records confirmed that defendant picked up the

magazine on 10 June 2010.

      S.B.I.   Special     Agent   Jessica       Pappas   was        tendered       as    an
                                     -4-
expert witness in forensic firearms identification.                  Prior to

trial,   defendant    moved   in   limine   to    exclude   Agent    Pappas’s

expert testimony.      The trial court denied the motion but further

ruled as follows:

            The Court, however, is going to limit the
            opinion of the expert to not allow the
            expert to testify that a match may be done
            to the exclusion of all other guns in the
            universe.   The expert may testify, as was
            stated by the expert on the stand during
            this voir dire, that a bullet came from a
            particular gun to within a reasonable degree
            of certainty in the firearms examination
            field and any other language that describes
            what that field is, and what the reasonable
            degree of certainty is. I’m just not going
            to allow her to say that it is to the
            exclusion of all other guns in the universe.
            And that will be my ruling in this matter.

Agent Pappas testified that she examined the .380 caliber Cobra

and the .380 caliber Hi-Point handguns retrieved from the oil

vat   outside   the   hospital,    the   bullet   recovered   from    Brown’s

head, and the shell casings collected from the scene of the

shooting.    Based on her analysis, Agent Pappas opined that the

.380 caliber bullet recovered from Brown’s head as well as a

.380 caliber shell casing found near where Brown was shot were

fired from the .380 caliber Cobra handgun.

      At the close of the State’s evidence, defendant moved to

dismiss the charge of possession of a stolen firearm, arguing

that the evidence was insufficient to establish defendant knew
                                          -5-
or had reason to know that the firearm was stolen.                        The trial

court denied the motion.         The jury found defendant guilty of all

charges.      Defendant appeals.

                          _________________________

    On appeal, defendant argues the trial court erred by:                         (I)

admitting     Agent   Pappas’s      expert       testimony,      and   (II)   denying

defendant’s motion to dismiss the charge of possession of a

stolen     firearm    because       the    evidence        was    insufficient     to

establish that defendant knew or had reason to know that the gun

was stolen.

                                          I.

    Defendant first argues the trial court erred by admitting

Agent    Pappas’s     firearm       toolmark        identification       testimony.

Specifically, defendant claims Agent Pappas’s testimony, which

violated the trial court’s prior ruling, was unreliable and its

admission violated defendant’s constitutional right to be tried

based on reliable evidence.          We disagree.

    Contrary to defendant’s assertion, Agent Pappas’s testimony

did not violate the trial court’s ruling limiting her testimony.

After voir dire examination of Agent Pappas, the court found the

expert   testimony       reliable    and        denied   defendant’s     motion    in

limine   to    exclude    the   testimony.           The    court’s    ruling     only

limited Agent Pappas from testifying that a bullet was fired
                                       -6-
from a particular gun to the exclusion of all others.                        Our

review of the record reveals that Agent Pappas opined, based on

her analysis, that the bullet recovered from Brown’s head and a

shell casing retrieved from the scene of the shooting were fired

from   the   .380    caliber   Cobra   handgun.       Agent   Pappas   did   not

testify, as defendant contends, that “[defendant’s] gun was the

only gun in the world that could have been the source of the

bullet and casing.”         Agent Pappas’s testimony, therefore, did

not    violate      the   trial   court’s    narrow     limitation     on    the

testimony.

       A trial court’s decision to allow expert testimony will not

be reversed on appeal absent an abuse of discretion.                   State v.

Morgan, 359 N.C. 131, 160, 604 S.E.2d 886, 904 (2004), cert.

denied, 546 U.S. 830, 163 L. Ed. 2d 79 (2005).

             To determine if proffered expert testimony
             is admissible under North Carolina Rule of
             Evidence 702, a trial court must conduct a
             three-step inquiry to ascertain whether:
             (1)   the  expert’s   method  of   proof  is
             reliable; (2) the witness presenting the
             evidence qualifies as an expert; and (3) the
             evidence is relevant.

State v. Britt, 217 N.C. App. 309, 313–14, 718 S.E.2d 725, 729

(2011).      Here,    defendant   only   challenges     the   reliability     of

Agent Pappas’s testimony.

       A trial court should first look to precedent for guidance
                                         -7-
in     determining      whether    the    method    of    proof   underlying   an

expert’s opinion is reliable.                 Howerton v. Arai Helmet, Ltd.,

358 N.C. 440, 459, 597 S.E.2d 674, 687 (2004).                    Once the trial

court determines the expert’s method of proof is reliable, “any

lingering questions or controversy concerning the quality of the

expert’s conclusions go to the weight of the testimony rather

than its admissibility.”           Id. at 461, 597 S.E.2d at 688.           It is

well settled that firearm toolmark identification is recognized

as a reliable method of proof as “[c]ourts in North Carolina

have     upheld    the    admission      of    expert    testimony   on   firearm

toolmark identification for decades.”                   Britt, 217 N.C. App. at

314, 718 S.E.2d at 729.

       Defendant       concedes    the   reliability      of   firearm    toolmark

identification.          Nonetheless, defendant          claims   Agent Pappas’s

testimony was unreliable because firearm toolmark identification

does not support her “conclusion that only [defendant’s] gun

could have fired the bullet recovered from [Brown’s] brain.”                    We

are unpersuaded by this contention.                 As we previously stated,

Agent Pappas did not testify that only defendant’s gun could

have fired the lethal bullet.             Because precedent recognizes the

reliability       of     firearm   toolmark      identification,     defendant’s

argument as to Agent Pappas’s conclusions goes to the weight of

the testimony and not its admissibility.                  We therefore conclude
                                         -8-
that the trial court properly followed precedent and did not

abuse its discretion in admitting the expert testimony.                               This

disposition renders our consideration of defendant’s remaining

argument     regarding      the   admission          of    the    expert       testimony

unnecessary.

                                         II.

       Defendant     next      contends    the        evidence       presented        was

insufficient to support a conviction for possession of a stolen

firearm    because    defendant    purchased         the    gun   from     a    firearms

dealer shortly before the shooting and his disposal of the gun

immediately    after     the    shooting       was    insufficient       evidence      to

establish that he knew or had reason to know that the gun was

stolen.      The State points out that the evidence showed that

defendant purchased a magazine, not the gun, days before the

shooting and asserts that defendant’s argument is foreclosed by

well-established precedent.          In response, defendant concedes his

factual error and further concedes that under the authority of

State v. Wilson, 203 N.C. App. 547, 691 S.E.2d 734 (2010), the

evidence     was     sufficient     to     establish          defendant’s         guilty

knowledge.     We agree.

       To convict a defendant of possession of a stolen firearm,

“the   State   must    present     substantial            evidence   that       (1)   the

defendant was in possession of a firearm; (2) which had been
                                          -9-
stolen; (3) the defendant knew or had reasonable grounds to

believe the property was stolen; and (4) the defendant possessed

the pistol with a dishonest purpose.”                  State v. Brown, 182 N.C.

App.    277,      281,    641 S.E.2d    850,     853   (2007).         “‘Other    cases

upholding convictions when knowledge was at issue have contained

some    evidence     of    incriminating        behavior   on    the     part    of   the

accused.’”        Wilson, 203 N.C. at 554, 691 S.E.2d at 739 (quoting

State v. Allen, 79 N.C. App. 280, 285, 339 S.E.2d 76, 79, aff'd

per curiam, 317 N.C. 329, 344 S.E.2d 789 (1986)).                           “[G]uilty

knowledge can be inferred from defendant’s throwing away [of]

the stolen weapon, despite an intervening crime committed by

defendant with the weapon.”             Id. at 554, 691 S.E.2d at 740.

       Here, the State’s evidence showed that defendant fled from

the scene of the shooting and disposed of the gun by wrapping it

in the shirt he was wearing during the shooting and throwing it

in     an   oil    vat     outside     the   hospital.          This     evidence     is

sufficiently incriminating to permit a reasonable inference that

defendant knew or had reason to know that the gun was stolen.

See State v. Taylor, 64 N.C. App. 165, 169, 307 S.E.2d 173, 176

(1983) (concluding that evidence that the defendant removed a

firearm     from    his    coat   and    threw    it   into     nearby    bushes      was

“sufficiently        incriminating      to   permit    a   reasonable       inference

that defendant knew or must have known that the firearm was
                              -10-
stolen, and thus sufficient to support a finding to that effect

by the jury”), aff’d in part and rev’d in part on other grounds,

311 N.C. 380, 317 S.E.2d 369 (1984).   We therefore find no error

in defendant’s conviction for possession of a stolen firearm.

    No Error.

    Judges STEELMAN and DILLON concur.

    Report per Rule 30(e).